Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to remarks submitted on May 5, 2022.  Claims 1-18 are pending.  
Figure 1 illustrates hardware preprocessing and processing modules.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfram (USPN. 2017/0116318).

Regarding claims 1, 9 and 10, Wolfram discloses an apparatus, program and method for processing input data to be input into a processing module (fig. 1),
the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (figs. 1, 4A-B, items 135, 208 and data 202 copied and pasted input by user),
the processing module being associated with first metadata indicating a condition of the input data (figs. 4A-B and 5A, par. 75, portion 222 indicates how input data was interpreted, as tabular data in this example),
the input data being associated with second metadata indicating an attribute of the input data (par. 75, ADA generates respective data attributes set such as metadata),
the data processing apparatus, comprising (fig. 1):
an obtaining unit configured to obtain a result of determination for preprocessing of the input data performed based on the first metadata and the second metadata (fig. 1, par. 75 pre-processor 115 indicates how user input is interpreted); and
a preprocessing unit configured to preprocess the input data based on the determination result (figs. 1 and 6, par. 75 and 91, items 315-320, computational analyses determined based on attributes/analysis, item 308, and generate output, item 320).  

2.  Wolfram discloses, wherein the input data is associated with the second metadata using an identification, the obtaining unit obtains a result of determination for preprocessing of each of the at least one piece of input data performed based on the first metadata, the second metadata, and the identification, and the preprocessing unit preprocesses each of the at least one piece of input data based on the determination result (par. 92, identity, see below:
“In some embodiments, the computational analysis 
may be selected based on at least part of the data set attribute data, on the identity of another computational analysis, and/or on a result of an execution of another computational analysis”.)

3. Wolfram discloses, wherein the preprocessing unit preprocesses the input data to cause the input data to satisfy the condition of the input data (par. 75, item 220 may indicate how contents of input data 202 were interpreted, and portion 224 may be a representation/view of a converted data set, fig. 6, item 302, interpretatioins/convertions pre-processed based on information indicative of attribute of a data set).

4. Wolfram discloses, data processing apparatus according to the processing module generates the output data based on a plurality of pieces of the input data (figs 1 and 6, items 302-320, data input evaluated and used to generate output).

5. Wolfram discloses, wherein the input data is output to the processing module by a device, and the processing module switches the device that outputs the input data to the processing module (figs 1 and 6, items 302-320).

6. Wolfram discloses, the device comprises a sensor, and the input data comprises sensing data generated by the sensor (fig. 1, system 102 comprising pre-processor 115).

7. Wolfram discloses, wherein the processing module generates the output data based on a plurality of pieces of the input data (figs. 5, all of them show different output generated based on plurality pieces of input data, and fig. 6, item 320).

8. Wolfram discloses, wherein the input data is output to the processing module by a device, and the processing module and the device that outputs the input data to the processing module form a virtual sensor (fig. 1, pars. 36 and 63).

11. Wolfram discloses, wherein the preprocessing unit preprocesses the input data to cause the input data to satisfy the condition of the input data 
(par. 75, item 220 may indicate how contents of input data 202 were interpreted, and portion 224 may be a representation/view of a converted data set, fig. 6, item 302, interpretatioins/convertions pre-processed based on information indicative of attribute of a data set).

12. Wolfram discloses, wherein the input data is output to the processing module by a device, and the processing module switches the device that outputs the input data to the processing module (figs 1 and 6, items 302-320, pars. 31 and 36, processing and preprocessing among the modules/data blocks).

13. Wolfram discloses, wherein the input data is output to the processing module by a device, the device comprises a sensor, and the input data comprises sensing data generated by the sensor (fig. 1, system 102 comprising pre-processor 115).

14. Wolfram discloses, wherein the input data is output to the processing module by a device, and the processing module and the device that outputs the input data to the processing module form a virtual sensor (fig. 1, pars. 36 and 63).

15. Wolfram discloses, wherein the processing module generates the output data based on a plurality of pieces of the input data (figs 1 and 6, items 302-320, data input evaluated and used to generate output).

16. Wolfram discloses, wherein the input data is output to the processing module by a device, and the processing module switches the device that outputs the input data to the processing module (figs 1 and 6, items 302-320, pars. 31 and 36, processing and preprocessing among the modules/data blocks). 

17. Wolfram discloses, wherein the input data is output to the processing module by a device, the device comprises a sensor, and the input data comprises sensing data generated by the sensor (fig. 1, system 102 comprising pre-processor 115).

18. Wolfram discloses, wherein the input data is output to the processing module by a device, and the processing module and the device that outputs the input data to the processing module form a virtual sensor (fig. 1, pars. 36 and 63).

Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive.  See remarks below.

Applicant alleges that Wolfram “fails to disclose that the attributes 118 are associated with the pre-processor 115, or that input data is associated with second metadata indicating an attribute of the input”.
Examiner disagrees.  Input data 202 is analyzed/interpreted by ADA system 202 and indicates the format of the data 202.  The format of input data 202 may be tabular in an example.  The data may further by analyzed and determined by the ADA system as a view that was generated from original input data 202 and comprise respective data attributes such as metadata corresponding to different classes such as Age and Gender (par. 75, Wolfram).  The analysis of the view and comparison of data and attributes of the data comprise at least one result of the type of view of the tabular data.  Applicant’s allegation that attributes are not associated with pre-processor are not convincing.  For example, on top of par. 75, additional teachings, see pars. 25-26 specifically teach pre-processor analyzes original data set and pre-processes it.  And, pars. 27, 31 and 33 teach pre-processor analyzes converted or specific type of data set that are approved and analyzes existing metadata with computational analyzed metadata.  Hence, the processing and pre-processing of data and attributes with contents, contexts and interrelationships using metadata and attributes is taught and anticipated by Wolfram. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of preprocessing data:
USPN. 2016/0055184:  IBM, see fig. 2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 4, 2022

/MARCIN R FILIPCZYK/               Primary Examiner, Art Unit 2153